Citation Nr: 0932126	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-02 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for sinusitis.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for atherosclerotic 
heart disease with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served from May 1964 to November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

A Decision Review Officer hearing was held in September 2006.  
A transcript of the hearing has been associated with the 
claim file.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in December 2007.  A transcript of the 
hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial to reopen the claims 
for service connection for sinusitis and atherosclerotic 
heart disease with hypertension.  

At the travel Board hearing in December 2007, the appellant 
testified that he worked at Fort Campbell in Kentucky after 
retiring from service and that he was treated at the Hospital 
in Fort Campbell for his sinusitis and high blood pressure 
within the first year after retiring.  He further testified 
that he started working at Fort Campbell in June 1985.  In 
May 2008, this case was remanded since there was no showing 
that these records were requested and/or associated with the 
claims file.  The AOJ was instructed to obtain any outpatient 
treatment records for the appellant's treatment of sinusitis 
and hypertension at the Fort Campbell Hospital in Kentucky 
from June 1985 to December 1985 and associate them with the 
claims file.  Since that time, it appears that the RO 
requested the information from the Fort Campbell Hospital in 
Kentucky.  In June 2008, the Fort Campbell Hospital in 
Kentucky sent correspondence stating that they did not have 
the requested records but the records could be found at the 
National Personnel Records Center (NPRC).  The RO has not 
contacted NPRC to obtain these records.  As such, the Board 
finds that a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

The AOJ should contact NPRC and request 
any outpatient treatment records for the 
appellant's treatment of sinusitis and 
hypertension at the Fort Campbell Hospital 
in Kentucky from June 1985 to December 
1985.  The records should then be 
associated with the claims file.  If the 
records are unavailable such should be 
noted in the record.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




